DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on April 27, 2021 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2021.

Claim Objections
Claim 11 objected to because of the following informalities:  Applicant uses the term “the created bone is a blind hole”; this should read, “the created bone tunnel is a blind hole.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 5 recites the limitation "the guide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	For the purpose of examination, the term has been interpreted to read “the guide pin” as this provides proper antecedence.
 	Claim 6 is rejected under 35 U.S.C. 112(b) as it depends from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al. (US 8,162,967).
 	Regarding claim 1, Kaiser et al. disclose a method of creating a bone tunnel in a femoral condyle for anterior or posterior cruciate ligament reconstruction surgery by using a bone punch instrument (2) comprising an impaction handle (22) and a hollow, elongated punch head (24) comprising a punch head bore (64) and a cutting edge (66) arranged circumferentially around the bore at a cutting end (50) of the punch head (figure 4a), the method comprising exerting a force on the impaction handle toward the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 8,162,967).
 	Regarding claim 2, Kaiser et al. disclose that the bone tunnel can be formed in the femur for ACL reconstruction (column 6, lines 50-59, column 7, lines 35-50 and column 9, lines 44-50), but fails to expressly teach or disclose the bone tunnel is created in a lateral or medial femoral condyle and starts at a sidewall of an intercondylar notch.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have used the bone punch instrument such that the bone tunnel formed starts at a sidewall of an intercondylar notch created in a lateral or medial femoral condyle as it would create an access path for the placement of a graft for ACL replacement/reconstruction.

 	Regarding claim 9, Kaiser et al. disclose the claimed invention except for, i.e. is silent to, the bone tunnel has a largest cross-section diameter of 7 mm to 11 mm.
 	It would have been obvious to one having ordinary skill in the art at the time the filing to have constructed the largest cross-sectional diameter of the bone tunnel . 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 9,162,967) in view of Schmieding (US 5,423,823).
 	Regarding claim 5, Kaiser et al. disclose the claimed invention except for the teaching of prior to advancing the punch head into the femoral condyle, a centralization element is placed around the guide such that the centralization element is at least partly received in the punch head bore for centralizing the punch head around the guide wire.  	Rather, the centralization element of Kaiser is placed in the punch head bore for removal of the bone plug.
 	Schmieding discloses a bone punch instrument having a punch head (20) with a punch head bore (24) and prior to advancing the punch head into the bone (figure 4A) a centralization element (12, figures 2, 4) is placed around the guide (10) such that the centralization element is at least partially received in the bone punch head bore (24).  The centralization element acts as a centering guide to prevent sideways deflection of the bone punch instrument (column 2, lines 59-61). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have provide the method of Kaiser with a centralization element as taught by Schmieding placed in the bore of the punch head surrounding the guide wire as it acts as a centering guide to prevent sideways deflection of the bone punch instrument.
 	Regarding claim 6, Kaiser et al. in view of Schmieding disclose after pulling back the impaction handle, the bone plug is removed out of the punch head by moving the centralization element toward the cutting head (column 3, lines 10-20 of Schmieding, as the collar slides with the movement of the guide pin 10 as it is tapped to remove the bone plug). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775